PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dyson, Donald, Jennings
Application No. 15/987,874
Filed: May 23, 2018
For: ROTATABLE HORSE LIFTING AND SUPPORTING DEVICE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed September 15, 2021, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  
The Petition is GRANTED.
An application may be made special upon filing a petition including any evidence showing that the inventor or joint inventor is 65 years of age, or more, such as a statement by the inventor or joint inventor or a statement from a registered practitioner that he or she has evidence that the inventor or joint inventor is 65 years of age or older. No fee is required with such a petition. See 37 CFR 1.102(c).
Since the present petition includes a certification from the  inventor Donald J. Dyson that he or she is 65 years of age or more, the petition to make special is granted.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/SCHENE C GRAY/
Schene C GrayParalegal, OPET